Citation Nr: 1455587	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-25 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine and hip disability with associated bilateral leg numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The appellant had active service for training from October 1989 to March 1990, and served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs Regional Office in New Orleans, Louisiana (RO).  

In March 2013, the Appellant requested a video hearing which was held on June 23, 2014, before the undersigned Veterans Law Judge (VLJ).  38 C.F.R. §§ 20.703, 20.704 (2014).  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the appellant's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  

In written statements submitted by the appellant in August 2004 and September 2012, the appellant alleges errors in prior RO's decisions, including the reasons and bases.  The Board finds that the raises the issue of clear and unmistakable error (CUE) in prior RO decisions.  As the RO as not adjudicated such a claim, the issue of CUE in prior RO denials is referred to the RO for appropriate action.
 

FINDINGS OF FACT

1.  A January 2005 decision letter informed the appellant that the claim remained denied because the new and material evidence had not been submitted to reopen the previously denied claim of entitlement to service connection for a back and hip disability. This decision was not appealed and became final.  

2.  Evidence received since the January 2005 decision letter is not new and material, and the claim of entitlement to service connection for a lumbar spine and hip disability with associated bilateral leg numbness cannot be reopened.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision is final. 38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104; 3.156(b) (2014).

2.  Since the January 2005 RO decision letter, new and material evidence has not been received  to reopen a claim of entitlement to service connection for a lumbar spine and hip disability with associated bilateral leg numbness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before deciding the substantive question of service connection, the question of whether new and material evidence has been received to reopen the above claim must first be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed). Cir. 2001)(reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis ends.  Therefore, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Court of Appeals for Veteran's Claims (Court) has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  In the present case, required notice was provided by letters dated May 2001, July 2002, August 2002, September 2004, and June 2011.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records (STRs), and all known post-service VA treatment records and private treatment records have been obtained and are contained in the Veteran's claims file.  By letter dated January 20, 2012, the VA issued a formal finding regarding the unavailability of complete STRs for the appellant's period of service from October 24, 1989 through March 16, 1990.  In a statement in support of his claim dated September 4, 2012, the appellant indicated that such missing records could help substantiate his claim.  While the Board acknowledges the fact that certain STRs are missing, such record dates are not pertinent to the appellant's claim for service connection based on an injury incurred while on reserve duty in May 2000.  Records of the injury and follow-up treatment are contained in the claims file.  Therefore, the VA has met its duty to assist in that regard.

The duty to assist also imposes certain obligations on those who preside at a hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the presiding official who conducts a hearing fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  During the June 2013 Board hearing, the appellant was assisted by an accredited representative, and the undersigned VLJ specifically addressed the appellant's symptoms, treatment, and current medical status, and informed the appellant of what specific evidence would be required to reopen his claim.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II. Legal Criteria and Analysis

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002).  If so, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  

The Court has interpreted the language of 38 U.S.C.A. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since the last prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The appellant has consistently asserted that he injured his lumbar spine and hip during active duty for training service when he was struck by a connex container door and knocked to the ground while loading equipment.  

Rating decisions in October 2000 and May 2001 denied entitlement to service connection for a lumbar spine and hip condition because no chronic lumbar spine or hip disorder was shown to have been incurred in, as a result of, or aggravated by service.  These decisions were not appealed and became final. 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.201.

A September 2002 rating decision reopened but denied on the merits the claim for service connection for the appellant's lumbar spine and hip injury. The basis for the denial was that the evidence of record did not establish that he had a chronic condition that was related to injury sustained during active service.  The appellant did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the September 2002 decision became final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156(a); 20.201.  The appellant filed a claim to reopen in August 2004, which was denied in January 2005 on the basis that no new and material evidence was received.  The appellant filed another claim to reopen in December 2010; a March 2011 rating decision again denied the claim on the basis that no new and material evidence was received.  Approximately three months later, in June 2011, the appellant filed a statement in support of claim requesting again to reopen the claim.  As this claim essentially expressed dissatisfaction within a year of the March 2011 rating decision, the Board considers this a notice of disagreement rather than yet another claim to reopen.  See 38 C.F.R. § 20.201.  As such, this appeal to the Board ensues from the March 2011 rating decision.  

Evidence of record at the time of the last prior final denial decision in January 2005 included: the Veteran's service treatment records (STRs), limited to reports of an injury from the connex container door and medical examination following the incident, a July 2000 VA clinical record regarding worsening back and flank pain since an asserted Reserve training injury in March 2000; witness statement testifying to the incident; private medical record concerning his low back from July 2002, which includes; a letter from a private physician stating that the appellant's lumbar spine disability was related to a previous military injury; and an epidural procedure report that reports of the low back lower back pain from a reported motor vehicle accident some months prior, and recounts review of an April 2002 MRI concerning lumbar spine pathology.  

The last prior final decision is the January 2005 denial letter, which essentially states that no new and material evidence had been received to reopen the claim since the September 2002 rating decision.  The September 2002 rating decision explained that the medical evidence indicating link of the lumbar spine disability with military service was not competent because the basis for such a conclusion was not provided, including no supporting documentation.

In this case, in order to reopen the service connection claim new and material evidence must not be redundant of cumulative of evidence previously received; and must relate to an unestablished facts demonstrating that the appellant's current lumbar spine and hip injury with bilateral leg numbness is the result of an injury incurred in service.  Establishing an unestablished fact in this case would reflect additional medical evidence of a relationship of the current disability to service, such as a more complete professional medical explanation, with supporting documentation, describing how the current back pain was related to his period of active duty for training rather than the more recent motor vehicle accident.  As discussed below, no new and material evidence has been offered to show that the event described by the appellant in which he was allegedly knocked to the ground during active duty for training resulted in the lumbar spine and hip disabilities he currently complains of.

The evidence submitted since the January 2005 rating decision consists of VA clinical records indicating the Veteran was seen in July and August of 2011, for complaints of worsening lumbar spine pain and numbness, which were reported by the appellant to be due to an in-service injury.  The VA physician ordered a X-ray, MRI of the spine, and prescribed ibuprofen and flexeril as needed.  The appellant was referred to physical therapy, which he attended in December 2011 and January 2012.  More visits were requested but not thereafter authorized.  No active outpatient medications were found prior to the August 2011 appointment.

The Veteran submitted statements in support of his claim.  In his request to reopen received June 10, 2011, the appellant reiterated the injury alleged to have occurred in service, and that he has had back and leg pain since that time.  In his hearing in June 2013, the appellant again offered testimony regarding how he injured his lumbar spine and hip, and that due to the injury, he was experiencing numbness down his legs.  

Assuming the appellant's statement that he was knocked down by a connex container door and injured his back is true, the assertions are redundant or cumulative of statements he has previously made in conjunction with the prior claims that were finally denied.  Crucially to the appellant's claim, there remains no new and material evidence being offered that ties that event to the lumbar spine and hip disability the appellant currently experiences.  The Board reiterates appellant's testimony and written statements since the time of the prior final denial are redundant and cumulative of prior statements.  And the new medical evidence submitted simply tells us what we already know, that the appellant has low back, hip, and leg symptoms.  The critical evidence that remains missing is a more complete medical opinion explaining how such symptoms or disability is related to the in-service injury; this is the unestablished fact that needs to be addressed in order to reopen the claim.  

For the reasons set forth above, the claim cannot be reopened at this time and must be denied, and the appeal must be denied.  


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a lumbar spine and hip disability with associated bilateral leg numbness.  The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


